     Case 1:18-cv-00229-RSK ECF No. 155 filed 09/15/20 PageID.2798 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


WILLIAM SIM SPENCER,
                                                      Case No. 1:18-cv-229
              Plaintiff,
                                                      Hon. Ray Kent
v.

BILL SCHUETTE, KRISTE KIBBEY ETUE,
ROBERT COONEY, KENNETH SMITH, and
SARA SWANSON,

              Defendants.
                                 /


                                     JUDGMENT

              In accordance with the Opinion and Order granting defendants’ motions for

summary judgment entered this day, Judgment is entered in favor of defendants and against

plaintiff William Sim Spencer.


Dated: September 15, 2020                             /s/ Ray Kent
                                                      United States Magistrate Judge
